The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With respect to the property that the tracer in not eluted from the solid carrier material until a certain salinity is reached examiner is treating the limitation as an inherent property if the tracer is a halogenated benzoic acid as required by claim 2 on any of the solid carrier materials within the scope of claim 5.  
With respect to the newly added “having the form of a spray-on layer” and “having the form of a solvent evaporation layer” language in claim 22, instant paragraph [0034] teaches that when the tracer material is a halogenated benzoic aldehyde, it will typically be a liquid at room temperature and can be adsorbed on the particulate carrier material without the use of a solvent.  The halogenated benzoic aldehyde will preferably be sprayed onto the solid carrier material while the particulate carrier material is tumbled, most preferably under vacuum conditions.  In other words, there is basis for the halogenated benzoic aldehyde being sprayed and dried to leave the tracer adsorbed on the carrier material.  Instant paragraph [0035] teaches that when the tracer material is or is formed from a halogenated benzoic acid, the tracer material is preferably adsorbed onto the carrier by combining the tracer with a solvent and adding the solution to the carrier, preferably under vacuum conditions and at an elevated temperature in order to evaporate the solvent and leave the tracer material on the external surfaces and the internal pore surfaces of the carrier material.  Examples of suitable solvents include, but are not limited to, methanol, hexane, dichloromethane, isopropyl alcohol, and acetone.  Additionally there is basis for the halogenated benzoic acid being dissolved in a solvent and combined with the carrier material before drying to leave a residue adsorbed on the carrier material.  However there is not any disclosure that allows a tracer that is sprayed and dried on a carrier or that is combined with a solvent, applied to the carrier material and dried on the carrier from a tracer that is applied to the carrier in another way and dried on the carrier material.  Claim 22 is not in the form of a product-by-process claim.  However, there are relevant considerations that might apply to the final wherein clause of that claim that are related to a product by process claim.  MPEP 2113 (I) states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-2, 5-6, 9, 11-12, 14, 17-21 and 36 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for the silanization/deactivation by the silanizing agents of claims 8 or 15, does not reasonably provide enablement for any silanizing agent or for the silanizing agents of the scope of new claim 36.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The only place that silanization and deactivation are described in the instant specification is in paragraph [0032] which equates the silanization with deactivation of hydrophilic groups on the surface of the porous material.  The only silanizing agents listed are those found in claims 8 and 15.  Additionally there are a variety of silanizing agents: polar and nonpolar.  The instant disclosure does not show that polar silanizing agents are effective to either hold the tracer on the solid carrier and/or release the tracer as the salinity level of the water increases.  Thus all silanizing agents are not fully enabled and the claims should be limited to those disclosed.  Specifically with respect to new claim 36, examiner notes that the disclosed hexamethyldisilazane is a silazane species.  However, within the term silazanes are a number of different compounds.  For example the newly cited Abel patent (US 6,329,487) defines "silazane" as monomers, oligomers, cyclic and linear polymers having one to four Si--N repeating units in the compound (see column 2, lines 65-67).  Column 1 lines 30-49 show two ways of forming hexamethyldisilazane.  However, columns 8-11 show 
Claims 22-30 and 35 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 22, the tracer on the solid carrier material is required to take the form of either a spray-on layer or a solvent evaporation residue.  However, it is not clear whether these forms have a specific form, are different from each other or are distinguishable from a solvent evaporation residue in which the solvent is water.  For example is either of the spray-on layer or a solvent evaporation residue a monolayer, less than a monolayer or more than a monolayer.  For examination purposes, the different forms will be treated by examiner as equivalent to each other and/or to a water solvent evaporated residue until there is probative evidence that they are different based on their method of application to the solid carrier material.  Claim 35 draw to the method depends from claim 22 drawn to a tracer composite.  Thus there is a question of the class of invention.  Claim 35 would be proper if dependent from claim 31.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 9, 21, 24-27 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 22 are drawn to compositions/products not the process .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 22-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2006/0052251).   In the patent publication Anderson teaches time released tracers for use in single reservoirs and commingled wells.  With respect to claims 22-27, examples 2-3 teach the preparation of tracer composites in which a halogenated benzoic acid (2,4,5-trifluorobenzoic acid) is impregnated in or adsorbed on a solid carrier material that is substantially non-soluble in water (porous proppant/ceramic beads, see paragraph [0036] for diatomaceous earth and crushed walnut shells as additional porous proppants in the preferred embodiment).  Paragraph [0030] teaches trifluorobenzene acids and fluorobenzoic acids as suitable tracers.  Paragraph [0037] teaches adding tracer to the ceramic proppant by means of creating a slurry and drying to deposit the tracer on the solid carrier.  While an organic solvent is not taught, there is nothing in the instant disclosure to show that the dried residue of Anderson is different from the instantly claimed solvent evaporation residue.  Thus that limitation is inherently met by the teachings of Anderson.  Paragraph [0038] teaches that the tracer amount can be increased to any desired  by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22-35 are rejected under 35 U.S.C. 103 as being unpatentable over Duenckel (US 2014/0262247) in view of Anderson as described above.  In the patent publication Duenckel teaches composition and method for hydraulically fracturing an oil or gas well to improve the production rates and ultimate recovery using a porous ceramic proppant infused with a chemical treatment agent is provided.  The chemical treatment agent may be a tracer material that provides diagnostic information about the production performance of a hydraulic fracture stimulation by the use of distinguishable both water soluble and hydrocarbon soluble tracers.  The tracer can be a biological marker, such as DNA.  The porous ceramic proppant can be coated with a polymer which provides for controlled release of the chemical treatment agent into a fracture or well bore area over a period of time.  Paragraph [0019] teaches that tracers incorporated into hydraulic fracturing operations can provide information to operators which can enable them to improve completion and stimulation programs.  This is accomplished by placing one or more unique tracers in various portions of the fracturing operation, such as in different stages if multiple fracturing stages are performed in the well or in different portions of a stage.  Analysis of the produced fluids for the presence of the tracers can provide diagnostic information as to which stages or portions of a stage are in contact with the produced fluids.  Tracers which differentially partition into the hydrocarbon or water phases can provide further diagnostic data regarding the relative hydrocarbon to water ratio of the produced fluids from a stage.  Paragraph [0061] teaches that tracers can be various dyes, fluorescent materials, as well as biological markers, such as DNA.  Other chemical tracers include fluorine substituted compounds.  According to several exemplary embodiments, in order to ensure the tracer is reliably carried to the surface in produced fluid, the tracer is soluble in the produced fluid.  The produced fluid may be water or hydrocarbon and there are available tracers that are only soluble in water or only soluble in liquid hydrocarbon or only soluble in hydrocarbon gases.  This variable solubility allows for more definitive diagnostic capabilities.  Paragraphs [0016], [0053], [0059], [0097]-[0098] and [0101]-[0102] teach methods of infusing that include first be dissolving the compound in an aqueous, organic or inorganic solvent to enable the infusion of the chemical treatment agent into the porous ceramic proppant particulates and methods in which the chemical is directly infused into the particulate without solvent.  Duenckel does not specifically teach that the tracer is a halogenated benzoic acid.  
.
Claims 8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed October 29, 2020 have been fully considered but they are not persuasive.  In response to the amendment a new rejection under 35 U.S.C. 112(b) has been applied against claims 22-30 and 35, the obviousness-type double-patenting rejection has been overcome due to the submission of an acceptable terminal disclaimer and the other rejections have been either maintained or modified based on the changes to the claims.  As such the arguments are moot with respect to the new rejection.  
With respect to the lack of enablement, the first factor listed on page 7 of the response filed 10-29-20 is the breadth of claim.  Examiner cited two papers with the advisory action mailed December 3, 2020 that deal with aspects of the rejection.  The Daehler paper shows that silanizing agents include those such as the hexamethyldisilazane described in the instant specification and 3-aminopropyldimethylsilane which is not described in the instant disclosure.  The second, van de Ven, paper shows how hexamethyldisilazane interacts with a surface to deactivate and/or bond to hydrophilic groups on the surface of a material such as silica.  These papers reflect what would have been understood by one of ordinary skill in the art and do not add anything new to the rejection.  Of relevance to the arguments is that van den Ven shows that although hexamethyldisilazane includes an amine function, the amine is not part of the silanized surface after silanization (see the van den Ven abstract).  One of ordinary skill in the art would have recognized that the other silanizing agents described in paragraph [0032] of the instant specification function in a manner similar to hexamethyldisilazane: leaving a hydrophobic functional group (e.g. CH3) on the surface in place of the hydrophilic hydroxyl group originally 
Looking at claims 1 and 12, neither claim places any limits on the type of silanizing agent and/or what process can be used to deactivate the hydrophilic groups on the surface of the solid carrier material.  Thus the scope of both claims includes any type of known silanizing agent (i.e. hexamethyldisilazane and 3-aminopropyldimethylsilane) or any known process capable of being used to deactivate hydrophilic groups on the surface of a carrier material.  However both claims require that the tracer material is held onto the solid carrier material in a manner that it is capable of being eluted from the solid carrier at detectable levels in a manner that increases as the salinity of the water increases.  Thus any silanizing pretreatment and/or deactivation process must also result in the tracer being capable of eluting from the solid carrier material as require by the claims.  As noted in the rejection paragraph [0032] is the only place in the instant description that silanizing agents are described/listed.  There are three things in that paragraph of the instant specification that show that there could/should be some limitation on the scope of the silanizing/deactivation language used in the claims.  The first is that the purpose of silanizing agents is to deactivate hydrophilic groups on the surface of the porous material.  The second is that there is no other way that the instant specification teaches to deactivate hydrophilic groups on the surface of the silica carrier material except silanization.  The third is that the only types of solid carrier materials that silanization/deactivation is described for is silica gel or porous ceramics.  As such the instant disclosure fails to teach any other method of deactivation of hydrophilic groups other than by using a silanizing agent.  Applicant has not shown/provided evidence that other methods are known to deactivate hydrophilic groups that are present on the surface of a solid carrier material.  As such, the instant disclosure does not show that one of ordinary skill in the art can deactivate hydrophilic groups through anything other than silanization.  In other words, the applicant has not shown that deactivation can be accomplished by one of ordinary skill in the art by any means/method other than silanization.  This is equivalent to there is no record in the instant disclosure that enables anything other than silanization to deactivate hydrophilic groups on the surface of a carrier material without undue experimentation since applicant has not shown that any other method is known and/or in practice by those of ordinary skill in the art.  With respect to the type of silanizing agents, the purpose of silanizing is taught as deactivating hydrophilic groups on the surface of the solid carrier material.  
With respect to the rejection under 35 U.S.C. 112(d), claims 1 and 22 are drawn to compositions/products not the process used to prepare them.  Claims 9, 21, 24-27 and 30 are directed to function and/or process limitations which are not proper for composition/product claims.  For these claims to be further limiting, there needs to be evidence that the manner in which the solid carrier material was silanized and/or the tracer was applied to the solid carrier material produces a product that limits the type of product produced.  Applicant has not pointed 
With respect to the anticipation rejection, claim 22 is drawn to a tracer composite.  Thus what is needed is a solid carrier material that is substantially non-soluble in water and a tracer on the solid carrier material.  In the first wherein paragraph the tracer material is required to be eluted from the carrier material at detectable levels which increase as the salinity level of water increases.  For this property, a disclosure of a claimed/disclosed tracer on a claimed/disclosed solid carrier material is properly treated as showing the inherency of the limitation.  With respect to this, Anderson teaches fluorinated benzoic acid tracers on disclosed solid carrier materials.  Thus the property of this wherein clause is inherently met by Anderson.  In the second wherein clause of claim 22, two types of tracers are required to have either a spray-on layer form or a solvent evaporation form.  However, the instant disclosure does not define the actual structure of these forms or show that the forms are even different from each other.  Or from a fluorinated benzoic acid applied to the solid carrier material through a water slurry that is subsequently dried.  Thus for examination purposes examiner is treating the second wherein clause of claim 22 as inherent in the production of Anderson.  Thus claim 22-30 are anticipated.  
With respect to the obviousness rejection, the Court has held, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Thus the fact that Duenckel teaches tracers covering a wide variety of compounds including fluorinated compounds shows that the fluorinated benzoic compounds of Anderson are within the scope pf the Duenckel disclosure.  Whether one chooses incorporating the tracer in a solvent or a solventless method would be based on the ability to add the tracer to the solid carrier material.  Use of organic solvents to apply a tracer based on its solubility is clearly taught by Duenckel.  Thus based the known solubility of a fluorinated benzoic acid in an organic solvent, the method of claim 31 would have been considered obvious.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is directed to chemical tracers, particulate materials incorporating various agents and methods of applying the tracers/agents to the particulate materials.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlen Soderquist/
Primary Examiner, Art Unit 1797